Citation Nr: 0807064	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to June 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's claim was previously denied by the Board in 
February 2006.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an August 2007 Memorandum Decision, the Court set 
aside the February 2006 denial and remanded the case to the 
Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection based on its 
determination that the preponderance of the evidence was 
against the veteran's claim.  Specifically, it found that the 
November 2004 VA opinion carried more probative weight than 
did an August 2004 opinion from a private audiologist.  

The Court's August 2007 decision, however, finds that the 
Board did not adequately explain why the VA opinion was more 
probative than that of the private audiologist.  The Court 
observed that both opinions were conclusory in nature and 
questioned why clarification was neither sought nor deemed 
necessary.  

Given the inadequacy of both opinions of record, the Board 
believes that a remand for a VA examination is warranted.  In 
particular, a remand is necessary in order for VA to obtain 
an etiology opinion that takes into account the veteran's 
complete history of noise exposure and offers a specific 
rationale for any conclusion that is reached.

The Board also notes that the veteran has identified no VA or 
private medical records that may be relevant to his claim.  
On remand, the AMC should request that the veteran identify 
any potentially relevant medical records that he wishes for 
VA to obtain, and he should be informed that he may submit 
any such information himself.

On remand, the AMC should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any current 
hearing loss.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies, 
including a puretone audiometry test and a 
controlled speech discrimination test, 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  The veteran should also be 
asked to provide a complete employment 
history and a history of in-service and 
post-service noise exposure.

The examiner is asked to diagnose any 
current hearing loss and to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability was 
incurred in or aggravated during service.  
In rendering this opinion, the examiner 
should specifically account for the 
veteran's complete medical history, 
including any in-service and post-service 
noise exposure.  The examiner should also 
discuss the opinions offered by the 
private audiologist in August 2004 and by 
the VA audiologist in November 2004.   

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



